UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 97-7543



LEON KEITH GASKINS,

                                           Petitioner - Appellant,

          versus


FRANK C. SIZER, JR.; J. JOSEPH CURRAN, JR.,
Attorney General of the State of Maryland,

                                          Respondents - Appellees.




                            No. 98-6364



LEON KEITH GASKINS,

                                           Petitioner - Appellant,

          versus


FRANK C. SIZER, JR.; J. JOSEPH CURRAN, JR.,
Attorney General of the State of Maryland,

                                          Respondents - Appellees.



Appeals from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, District Judge.
(CA-97-1392-WMN)
Submitted:   July 2, 1998                 Decided:   July 20, 1998


Before NIEMEYER and HAMILTON, Circuit Judges, and HALL, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Leon Keith Gaskins, Appellant Pro Se. John Joseph Curran, Jr., At-
torney General, Annabelle Louise Lisic, OFFICE OF THE ATTORNEY
GENERAL OF MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Leon Keith Gaskins seeks to appeal three district court orders

granting extensions of time to Respondents, and the order denying

relief on his petition filed under 28 U.S.C.A. § 2254 (West 1994 &

Supp. 1998). We have reviewed the record and the district court’s

opinions and find no reversible error. Accordingly, we deny a cer-

tificate of appealability and dismiss the appeals on the reasoning

of the district court. Gaskins v. Sizer, No. CA-97-1392-WMN (D. Md.

June 12, 1997, Aug. 26, 1997, Sept. 26, 1997, and Feb. 27, 1998).

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                         DISMISSED




                                3